                 UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

MICHAEL ANTHONY TUTT,                  )                                   FILED
                                                                    Scott L. Poff, Clerk

                                       )                         United States District Court


      Plaintiff,                       )                    By jburrell at 10:24 am, Jan 15, 2019


                                       )
v.                                     )      CV418-183
                                       )
Coastal State Prison, Memorial Health, )
                                       )
      Defendants.                      )


                                     ORDER

      Proceeding pro se and in forma pauperis, Michael Anthony Tutt

brings this 42 U.S.C. § 1983 action against Coastal State Prison (CSP) and

Memorial Health for failing to properly classify him due to his medical

needs. The Court granted plaintiff’s request to pursue his case in forma

pauperis (IFP), doc. 4, and he returned the necessary forms. Docs. 5 & 6.

The Court now screens the Complaint pursuant to 28 U.S.C. § 1915A,

which requires the immediate dismissal of any pro se complaint that fails

to state at least one actionable claim against a governmental entity or

official.

      Tutt alleges that the Superior Court directed his reclassification and

transfer to a “transitional center.” Doc. 1 at 5. CSP staff “disregarded”
those orders, and Tutt ended up losing his ability “to walk, hold, or

maintain bladder control” and having ongoing “numbness” and spinal

damage due to complications from his high blood pressure. Id. At some

point, it appears his condition deteriorated until he had to be discharged

to Memorial Health Hospital for emergency treatment after Tutt suffered

from a stroke. Id. At a later date, Tutt was in a vehicle collision caused

by CSP staff’s reckless driving, en route to a medical appointment in

Atlanta. Id. at 7 (noting that because he was in irons, he couldn’t “brace

for the impact”). He “los[t] vision” during the accident and experienced

neck pain, headaches, and ongoing lower back pain following the accident.

Id. Tutt seeks a little over a million dollars in damages.

     As a threshold matter, Tutt names CSP in his Complaint.

Correctional facilities are not considered legal entities subject to suit

under 42 U.S.C. § 1983, Grech v. Clayton County, Ga., 335 F.3d 1326, 1343

(11th Cir. 2003); Dean v. Barber, 951 F.2d 1210, 1215 (11th Cir. 1992),

which means that he cannot pursue a claim against CSP. And while Tutt

names Memorial Health, a private entity contracted with the county to

provide medical services and thus subject to § 1983 suit (see, e.g., Buckner

v. Toro, 116 F.3d 450, 452 (11th Cir. 1997)), Tutt sets forth no facts



                                     2
ascribing to Memorial Health any act or omission that harmed him. But

simply naming someone in a complaint does not state a plausible claim

against them. Indeed, Tutt indicates that Memorial Health provided the

care he needed upon admission and twice discharged him “with a clear bill

of health.” Doc. 1 at 9 (alleging that discharging him after treatment

amounted to “malpractice”). Tutt must set facts alleging that individual

defendants are somehow responsible for the harms he has suffered. The

Court cannot ferret out allegedly responsible parties on its own.

     Tutt is further advised that it is well-established that “the

Constitution does not require elaborate prisoner classification at the jail

level.” Jones v. Diamond, 594 F.2d 997, 1016 (5th Cir. 1979), on reh’g,

636 F.2d 1364 (5th Cir. 1981). To advance a claim for denial of proper

medical care, “an inmate must allege acts or omissions sufficiently

harmful to evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976); see Farmer v. Brennan, 511

U.S. 825, 832 (1994) (the Constitution imposes a duty upon prison officials

to “ensure that inmates receive adequate food, clothing, shelter, and

medical care.”). “[N]ot every claim by a prisoner that he has not received

adequate medical treatment,” however, “states a violation of the Eighth



                                    3
Amendment.” Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991)

(quotes and cite omitted). A prisoner must show that: (1) he had a serious

medical need; (2) defendants were deliberately indifference to that need;

and (3) some injury was caused by defendants’ indifference. Goebert v. Lee

Cty., 510 F.3d 1312, 1326 (11th Cir. 2007).

     To that point, Tutt is also advised that minor injuries, like the bumps

and bruises one might expect from tumbling out of a bus seat, are not the

sort of medical need that would be “diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor's attention.” Mann v. Taser Int’l, Inc.,

588 F.3d 1291, 1307 (11th Cir. 2009) (quotes and cite omitted). They are

simply not the kind of serious injuries that trigger prison officials’ Eighth

Amendment obligations.      See, e.g., Young v. United States, 2015 WL

3605052 at * 6 (M.D. Fla. June 8, 2015) (“Generally, other courts

addressing bruises and lacerations have concluded that they do not

constitute an objectively serious medical need,” and collecting cases). And

this Court’s jurisdiction over any state malpractice claims depend upon

the viability of some constitutional claim. Williams v. Morales, 2018 WL

2087247 at *3 (S.D. Ga. May 4, 2018) (citing, inter alia, Kokkonen v.



                                     4
Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) and 28 U.S.C.

§§ 13331 & 1367).

      That said, Tutt must amend his Complaint and must identify

appropriate defendants, subject to suit, and explain how they are

responsible for his injuries. Tutt must include a coherent “short and plain

statement of the claim showing” that he is entitled to the relief sought.

Fed. R. Civ. P. 8(a)(2). That means he must present the Court with the

factual allegations that support his constitutional claims. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (complaints must contain

factual allegations “sufficient to raise a right to relief above the speculative

level”). Mere conclusions that defendant violated the law are not enough.

See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). His Amended Complaint

must be complete and stand on its own (no incorporation of a prior version

is permitted) since it will supersede the original. 1           Failure to comply

within 30 days from the date this Order is served will result in a




1
   See Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1345 n. 1 (11th Cir.
1999) (“An amended complaint supersedes an original complaint”); Varnes v. Local 91,
Glass Bottle Blowers Ass’n of U.S. & Canada, 674 F.2d 1365, 1370 n. 6 (11th Cir. 1982)
(“As a general rule, an amended complaint supersedes and replaces the original
complaint unless the amendment specifically refers to or adopts the earlier pleading”).


                                          5
recommendation that this case be dismissed.

     SO ORDERED, this 15th         day of January, 2019.




                                  6
